Citation Nr: 1735870	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  11-13 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a thyroid cyst.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for arthritis, other than the bilateral shoulders and left hip.

7.  Entitlement to service connection for a bilateral shoulder disorder, to include arthritis.

8.  Entitlement to service connection for a left hip disorder, to include arthritis and degenerative bone disease. 

9.  Entitlement to an initial schedular disability rating in excess of 10 percent prior to March 24, 2015 and in excess of 20 percent thereafter for residuals right ankle injury, recurrent sprains.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from October 1989 to February 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009, a March 2011 and a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in May 2013.  A transcript of the hearing has been associated with the claims file.

The Board notes that the Veteran's attorney submitted a correspondence in Septmber 2016 in response to the last Supplemental Statement of the Case (SSOC) after the Board's 2015 Remand.  In the correspondence, the Veteran's attorney indicated that the Veteran desired an additional hearing for the issues for which a hearing had already been provided in May 2013.  There was no indication of any change in circumstances or other pressing reason to provide an additional hearing other than the fact that the Veteran had additional information to share.  In this regard, the Board notes that in Cook, the United States Court of Appeals for Veterans Claims (Court) found that under section 7107(b), a claimant who received a personal hearing before the Board at an earlier stage of appellate proceedings is entitled to receive, upon request, a Board hearing following this Court's remand of the same claim.  The Court determined a claimant is not limited to only one Board hearing during the entire course of appellate proceedings when an additional hearing is warranted based on the evidence, to more specifically include a change in circumstances, such as new representation or other deficiency.  See Cook v. Snyder, 28 Vet. App. 330 (2017).  Here, the record does not reveal any change in circumstances warranting a new hearing, as the Veteran was previously represented by the same attorney he has currently retained.  Furthermore, the Veteran has had ample opportunity afforded him to submit additional evidence after the last Board hearing and has done so on numerous occasions since.  There is no indication that the decision to not provide an additional Board hearing would prejudice the Veteran in any way.  Absent a showing of a substantial need or change in circumstances, the Board shall proceed in its adjudication without an additional hearing.

The Board notes that the issue of entitlement to service connection for allergies was previously before it.  However, while on remand, in a March 2016 rating decision, the RO granted service connection for allergic rhinitis, claimed as allergies with an evaluation of 10 percent effective July 2011.  As there has been no challenge to this evaluation, the Board finds that this issue has been resolved in full and shall not be discussed any further in the following decision.

Additionally,  the Board notes that, in the March 2016 rating decision, the RO granted the Veteran an increased evaluation for his right ankle disability from 10 percent to 20 percent, effective March 24, 2015.  

It is further noted that the claim for entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety, and PTSD, was previously before the Board.  In a March 2016 rating decision, the RO granted service connection for an acquired psychiatric disability diagnosed as an adjustment disorder, which included the symptoms of depression and anxiety, and assigned an evaluation of 50 percent, effective October 28, 2009 .  The RO, however, denied the Veteran's claim for PTSD as a separate psychiatric disability.  As such, the claim for entitlement to PTSD exclusively is still in controversy before the Board and shall be adjudicated accordingly.  The inquiry that follows shall be limited to the issue of PTSD accordingly.  The caption on the title page has been amended to reflect these findings.

The record also shows that in April 2017, the Veteran perfected an appeal for an increased rating for his psychiatric disability, and entitlement to an earlier effective date for service connection for that disability.  At the same time, he requested a hearing before the Board to address those issues.  That hearing is in the process of being scheduled, and as such these issues will not be addressed in this decision.  

The issue of entitlement to service connection for arthritis, (other than of the bilateral shoulders and left hip), is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative medical evidence of records has not shown the Veteran to have a hearing loss disability for VA purposes; rather he has mild high frequency hearing loss that has been found to be inconsistent with acoustic trauma and developed many years after military service.

2.  The Veteran's currently diagnosed tinnitus has been found to be associated with the Veteran's clinical mild high frequency hearing loss which has not found to be attributed to acoustic trauma and developed many years after military service.

3.  The Veteran has a current diagnosis of PTSD which the probative medical evidence of record has found to be exclusively the result of a post-service assault in which the Veteran was kicked in the face; there is no indication that the Veteran's PTSD is related to any events or indicidents of military service, to include his service-connected adjustment disorder.

4.  The probative medical evidence of records has revealed that the Veteran was diagnosed with a thyroglossal duct cyst, which has been determined to be a congenital defect that clearly and unmistakably preexisted military service and was not otherwise aggravated beyond its natural progression during military service.

5.  The probative medical evidence of record does not reveal that the Veteran has any current diagnoses of sleep apnea.

6.  The probative medical evidence reveals that the arthritic conditions of the bilateral shoulders and left hip are the result of an inheritied genetic condition of early onset osteoarthritis that is unrelated to trauma or any experiences during military service and did not have its onset until many years after military service.

7.  The Veteran's right ankle disability has been manifested by, at most, moderate limitation of motion prior to March 24, 2015 and marked limitation of motion thereafter; there have been no showings of ankylosis throughout the period of appeals.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2016).

2.  The criteria for establishing service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

3.  The criteria for establishing service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for establishing service connection for a thyroid cyst are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

5.  The criteria for establishing service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

6.  The criteria for establishing service connection for a bilateral shoulder disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

7.  The criteria for establishing service connection for a left hip disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

8.  The criteria for an evaluation in excess of 10 percent for the period prior to March 24, 2015 and in excess of 20 percent thereafter for residuals right ankle injury, recurrent sprains, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5271 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any additional issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including psychoses and arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

A decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), has clarified that the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such service as shown by the service record, the official history of each organization in which the Veteran served, his or her treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

The Veteran's service-connected right ankle disability is rated as 10 percent from March 24, 2015 and 20 percent thereafter.  38 C.F.R. § 4.71a, Diagnostic Code 5271. 

A 10 percent evaluation is warranted for moderate limitation of motion.  Id.  A 20 percent evaluation is warranted for marked limitation of motion.  Id.  

Under Diagnostic Code 5272, a 10 percent evaluation is warranted for subastragalar or tarsal joint ankylosis in good weight-bearing position.  A 20 percent evaluation is warranted for subastragalar or tarsal joint ankylosis in poor weight-bearing position.  Id.

Under Diagnostic Code 5273, a 10 percent evaluation is warranted for malunion of the os calcis or astragalus with moderate deformity.  A 20 percent evaluation is warranted for malunion of the os calcis or astragalus with marked deformity.  Id.

Under Diagnostic Code 5270, a 20 percent evaluation is warranted for ankylosis in plantar flexion less than 30 degrees.  A 30 percent evaluation is warranted for ankylosis in plantar flexion between 30 degrees and 40 degrees or in dorsiflexion between 0 degress and 10 degrees.  Id.  A 40 percent evaluation is warranted for ankylosis in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).   In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. , quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Bilateral Hearing Loss

The Veteran contends that he suffers from bilateral hearing loss that is the result of military service.  In support, the Veteran contends that he served around loud aircraft as part of his daily duties.  A review of the Veteran's service personnel records shows that his military occupational speciality (MOS) was in avaiation ordinance.  Therefore, exposure to the noise he described is conceded.

A review of the Veteran's service treatment records shows that he was provided audiograms on both entrance and exit from military service.  

On the Veteran's 1989 entrance examination, pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        0
        0
        0
        5
        0
LEFT
        0
        0
        0
        0
        0

The Veteran's hearing was found to be within normal limits.

On the Veteran's 1995 exit examination, pure tone thresholds, in decibels, were as follows:
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        5
        0
        0
        5
        5
LEFT
        5
        5
        5
        10
        0

The Veteran's hearing was found to be within normal limits.

The Veteran was provided with a VA examination in November 2011.  Pure tone thresholds, in decibels, were as follows:
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        5
        15
        20
        30
        25
LEFT
        15
        15
        25
        30
        25

Speech discrimination testing revealed scores of 94 percent bilaterally.  The Veteran was diagnosed with bilateral sensorineural hearing loss for clinical purposes, but normal hearing for VA purposes.  The examiner opined that, although the Veteran's MOS does concede noise as being highly probable, the Veteran's hearing at time of separation fails to indicate a loss related to this noise exposure.  There have also been no complaints of hearing loss to the multiple medical providers with whom the Veteran has been evaluated, which fails to create a clear nexus between hearing loss and military service.  Therefore it is less likely than not that hearing loss is related to the Veteran's duties as an aviation ordinanceman.

A review of the Veteran's outpatient treatment records revealed that he received audiometric testing on February 2015.  Puretone thresholds, in decibels, are as follows:
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        5
        5
        10
        15
        10
LEFT
        10
        5
        15
        10
        10

Speech discrimination testing revealed scores of 96 percent for the right ear and 88 percent for the left ear.  The Veteran indicated that he feels that his hearing is "fine."  The examiner found that the Veteran's hearing was normal with excellent hearing in both ears.

A review of the Veteran's post-service outpatient treatment records revealed no further audiometric findings suitable for evaluation purposes.

Upon review, the service department records, including the Veteran's DD Form 214, do indicate that the Veteran was in a high level noise environment during his period of service.  All of the reported thresholds at entry and separation for both ears were within normal limits, and all were 10 decibels or less at separation.  As reflected by the results of the November 2011 VA audiometric examination, there is no evidentiary showing of an auditory threshold of: (1) 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz, (2) 26 decibels or greater for at least three of the above frequencies, or (3) speech recognition scores of less than 94 percent using the Maryland CNC Test.  See 38 C.F.R. § 3.385 (2016).  Although the Veteran's left ear was shown to have speech recognition score of less than 94 percent in 2015, the examining audiologist determined that the Veteran's hearing was still normal bilaterally and did not reflect any hearing loss.  Additionally, the results of the VA audiometric examination in November 2011 were interpreted as revealing sensorineural hearing loss, bilaterally.  

That notwithstanding, under the standards established by 38 C.F.R. § 3.385, there is no indication of a bilateral hearing loss "disability" during service or at separation.  In fact, the results of the post-service (private and VA) audiometric examinations in the instant case are insufficient to establish that a bilateral hearing loss "disability" is indicated at present.  See Palczewski v. Nicholson, 21 Vet. App. at 178-80; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Thus, since section 3.385, as relevant here, prohibits a finding of a hearing loss "disability," where the requisite hearing status is not met, Hensley, 5 Vet. App. at 160, it is therefore apparent that the Veteran's bilateral sensorineural hearing loss (as documented in the report of VA examination in November 2011) does not constitute a presently existing "disability," for which service connection may be granted.  See Palczewski and Hensley, both supra; see also Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As a consequence, in a case such as this one, where the law and not evidence is dispositive of the issue before the Board, the claim should be denied because of the absence of legal merit or lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the claim of service connection for bilateral hearing loss is denied.

Tinnitus

The Veteran contends that he currently suffers from tinnitus that is the result of military service.  In support, the Veteran contends that he served around loud aircraft as part of his daily duties.  A review of the Veteran's service personnel records shows that his military occupational speciality (MOS) was in avaiation ordinance.  Therefore, exposure to the sounds he described is conceded.

A review of the Veteran's service treatment records reveal no discussion of tinnitus or any complaints of ringing in the ears.

A review of the Veteran's outpatient treatment records post-service does not reveal any discussion of tinnitus or any complaints of ringing in the ears within one year of leaving military service.  At a hearing assessment in June 2006, the Veteran denied the presence of tinnitus.  The Veteran's first complaints of tinnitus appeared in conjunction with his initial claim for such in August 2011.

The Veteran was provided with a VA audiological examination in November 2011.  At the examination, the Veteran complained of intermittent ringing in his bilateral ears.  The Veteran indicated that this condition had existed since military service.  The Veteran was diagnosed with tinnitus.  The VA examiner opined that the Veteran's tinnitus was less likely than not caused by or incurred in military service.  In support, the VA examiner provided that the Veteran's hearing was essentially normal in military service and, despite being exposed to acoustic trauma, showed no evidence of hearing loss as result.  As such, there is also no indication that the Veteran's acoustic trauma could have led to the development of tinnitus, as if such had been the case, the Veteran would also have markers of hearing loss.  Last, the examiner found that the Veteran did not complain of tinnitus during military service and for many years thereafter, as no complaints were noted at service discharge.  Rather, the Veteran did not complain of tinnitus until many years after service.

The Veteran was provided with an outpatient VA audiological examination in February 2015.  The Veteran reported the presence of intermittent tinnitus that began in 2005 or 2006, after military service.  The Veteran further reported that the ringing sound occurs 1 to 2 times per day lasting for a minute or two.

Based on the evidence of record, the Board finds that service connection for tinnitus is not warranted.  In this regard, the Veteran's service treatment records are negative for tinnitus.  Specifically, the service treatment records do not confirm that he complained of or was treated for tinnitus. 

In Hensley, 5 Vet. App. at 159, the Court stated that: 

 [Applicable VA regulations do] not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . . Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. 

Id. at 159-60. 

The holding in Hensley was that VA may not use audiometric tests from a claimant's separation examination as a per se legal bar on proving service connection.  In Hensley, in-service audiometric testing yielded elevated thresholds at some frequencies and, so, the Court found that even if audiometric testing at service separation did not met the requirements of 38 C.F.R. § 3.385 (establishing hearing loss by VA standards) the service connection claim could not be denied solely on that basis.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service). 

However, the holding in Hensley, Id., places no limitation on the results of in-service audiometric tests being used by medical examiners to reach an opinion, even a negative opinion, and does not hold that VA must disregard an otherwise adequate medical opinion (even if a post service examiner found audiometric results etiologically relevant).  See Gruen v. Shinseki, No. 09-3603, slip op. (U.S. Vet. App. May 16, 2011) (nonprecedential unpublished memorandum decision); Slip Copy, 2011 WL 1837395  (Table) (Vet.App.) (noting that the Board had conceded in-service exposure to acoustic trauma and the claimant currently had a hearing loss by VA standards). 

The Board is of the opinion that a proper reading of the opinion of the VA examiners in this case is, at least implicitly, that the audiometric testing conducted at the time of the Veteran's service separation examination did not reflect a shift in auditory thresholds at any relevant frequency in either ear.  Therefore, there was not any indication that would be consistent with a finding that the Veteran's tinnitus had its onset during military service.  Thus, the holding in Hensley, Id., is inapposite. 

Moreover, a fair reading of the VA audiology examination report of record reflects that the audiologist was not positing a belief that service connection is unavailable when a veteran leaves service with normal hearing (which would contravene Hensley).  Rather, the VA audiologist was stating that, according to his knowledge, experience, and judgment, tinnitus had not been shown to manifest until years after the offending in-service noise had ceased.  Such a statement, rendered by an audiologist, does not contravene Hensley.

There is information on file indicating that the Veteran may have been subjected to acoustic trauma during service.  Even assuming, and conceding, that the Veteran was exposed to acoustic trauma during service, this is not the same as having sustained the type of injury that causes chronic hearing loss and tinnitus, and having resulting chronic disability.  In other words, even if he was exposed to acoustic trauma during service, this does not automatically mean there were chronic residuals, including tinnitus, which were caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption to this effect, and the Board is aware of none.  Thus, while not necessarily disagreeing that the Veteran sustained acoustic trauma, under the circumstance which he has related, the Board rejects the notion that his current tinnitus should be conceded as being due to in-service acoustic trauma.

In short, the audiometric testing at both service entrance and at service separation did not met VA criteria for the presence of hearing loss and did not reveal any meaningful threshold shift.  The Veteran's pre-separation physical examination and questionnaire are particularly probative both as to the Veteran's subjective reports and the resulting objective findings.  These examination reports were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73   (1997).  Moreover, the opinion of the recent VA examiner is negative and is the only competent medical opinion addressing this question and, so, this medical opinion stands unrebutted. 

The Veteran's first reports of tinnitus, and attempts to link them to in-service acoustic trauma, do not antedate a point in time which is decades after his military service. 

The Board is cognizant that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the lack of treatment for tinnitus during service; audiometric testing at service discharge which found no relevant elevated threshold levels at any relevant frequency in either ear; his not having complained of tinnitus at service discharge; his not having sought treatment or disability compensation for tinnitus immediately after service; the fact that his post-service clinical records are negative for any findings of tinnitus, for many years after his service discharge, to be persuasive evidence against his claims. 

As to the second and third circumstances, delineated in Jandreau, Id. , when lay evidence may establish a diagnosis, the Veteran has not reported or stated that he was given a diagnosis during service of tinnitus (the 2nd circumstance under Jandreau).  His statement that he had tinnitus even during military service are simply too vague to suggest, much less establish that he was given a formal diagnosis of tinnitus during service (the 3rd circumstance under Jandreau). 

The Veteran may believe that his now chronic tinnitus is related to his active service.  As to this, a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  See Jandreau, Id.   Here, however, as the Board does not accept the assertion of the existence of tinnitus until reported to medical personnel years after service, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran being untrained and uneducated in medicine is not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (a lay claimant is not competent to provide evidence as to more complex medical questions).  The medical opinion to address the question is negative and does not support the claims.  Rather, it is probative evidence against the claims.

Therefore, the Board finds that because the Veteran's tinnitus was first manifested more than a decade after active service and any acoustic trauma therein, and are not related to any disease, injury, or incident of military service, direct service connection for such disorder is not warranted.

PTSD

The Veteran contends that he suffers from PTSD that is the result of military service.  In support, the Veteran has claimed that he suffered a stressful event in the military when his father died of lupus and he was unable to immediately go home due to a deployment.

A review of the Veteran's service treatment records reveals that the Veteran was seen for complaints of depression during military service shortly after receiving notice of his father's death.  There were no further notes regarding treatment for 
psychiatric issues, to include PTSD, anxiety, or depression, throughout the remainder of the Veteran's service to include on his separation examination.
 
A review of the Veteran's post-service outpatient treatment records reveals that the Veteran has sought treatment for symptoms of depression and anxiety since 2006, and has been variously diagnosed with PTSD, bipolar disorder type II, attention deficit disorder, and an adjustment disorder.

A June 2006 intake assessment at the VA Medical Center showed that the Veteran  reported a past medical history of anxiety and depression.  He stated that he has trouble being calm and it bothers him to be around other people.  He reported that he was followed by a doctor in Maine and was on medication in the past with no improvement.  He has not been on any other medications. The Veteran admitted to having attempted suicide in 1998.

A January 2009 progress note stated that the Veteran was new to the Mental Health Clinic, but he had been followed psychiatrically by a previous provider.  He reported long term bipolar symptoms since childhood, but with diagnosis only recently. The Veteran reported a history of a traumatic brain injury (TBI), with indication of a 1999 assault with significant beating.  The Veteran reported a history of violent relationships and endorsed intermittent exacerbation of PTSD symptoms, giving as an example nightmares and hypervigilance after his father's death, as he was immediately redeployed and did not have the opportunity to attend the burial.  The Veteran denied a history of hospitalization.  He reported two remote suicide attempts in 2001 or 2002.

The Veteran was provided with a psychiatric evaluation in April 2009.  The examination recounted that the Veteran presented to the VA Medical Center in late September 2008 with complaints of increased anxiety, poor mood, and nightmares(which the Veteran had not had since he was a child).  The Veteran noted a previous history of treatment for depression and episodes throughout his life of sleeping only two to three hours nightly with increased energy where he would clean the house at night and work comfortably the following day.  He also noted that people would tell him to slow down because he was talking and operating too fast.  This in conjunction with a reported family history of bipolar disorder led to a
diagnosis of bipolar II disorder.  The Veteran also reported constant anxiety, avoidance, hyperventilation, and nightmares in the context of childhood abuse and a serious assault as an adult.  Thus the Veteran was also diagnosed with PTSD.  In 1991 or 1992 the Veteran reportedly took 100 of his mother's nitroglycerin tablets in a suicide attempt.  A relationship had gone bad and his partner had torn up a couch with a butcher knife and he was worried that he was either going to hurt
him or leave him.  In 1999 the Veteran was severely assaulted by another boyfriend.  He suffered a concussion, multiple (16) facial fractures, and the loss of all of his teeth.  As a result of this attack, the Veteran indicated that he does not like to go out in public much. He is hypervigilant and worries that he will be attacked.  He startles and gets agitated easily and often snaps at others because he feels
they are looking down on him.  In 2004 or 2005 he threatened to kill himself after  another partner became abusive and he had locked himself in the bathroom with a knife in order to defend himself.  In 2005 or 2006 he saw a psychiatrist at the VA.  At that point  he was worried that he had bipolar disorder and PTSD.   The examiner found that the assessment was most consistent with a diagnosis of PTSD and attention deficit hyperactivity disorder.  The examiner was not inclined to believe that the Veteran had an underlying bipolar diagnosis.

The Veteran was provided with a VA examination in March 2015.  Upon a review of the claims file, subjective interview, and objective testing, the examiner provided both a diagnosis of PTSD as well as a diagnosis of chronic adjustment disorder.  The examiner stated that the Veteran's PTSD is less likely than not due to any event in service, but is due to the assault that was sustained several years after separation in 1999 in which he was were kicked in the face.  The examiner also stated that it is as least as likely as not that his chronic adjustment disorder is due to the diagnosis of depression in service following the death and funeral of his father.  The examiner explained that the grief the Veteran felt in regard to his father's death did not result in the anxiety and PTSD symptoms from which the Veteran now suffers.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and in-service stressors; and credible supporting evidence that the claimed in service stressor or stressors occurred.  38 C.F.R. § 3.304 (f).  If the Veteran fails to demonstrate any one element, denial of service connection will result.  Shedden, 381 F.3d at 1163.

Unless PTSD is diagnosed in service and the in-service stressor is related to service, or, when PTSD is diagnosed after service, the in-service stressor is related to combat or to fear of hostile military or terrorist activity or to a prisoner-of-war experience, or to a personal assault, the veteran's lay testimony alone may not establish the occurrence of an alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred.  38 C.F.R. § 3.304 (f).

The Board finds that the preponderance of the evidence is against a finding that the Veteran's PTSD is the result of military service.  The Veteran has a current diagnosis of PTSD, as reflected in the Veteran's outpatient treatment records and 2015 VA examination.  These diagnoses have been made in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth and Fifth Editions (DSM-4) and (DSM-5).  However, the stressor upon which the diagnosis of PTSD has been made has been found most recently to be related to a post-service assault as well as pre-service childhood sexual abuse.  The alleged in-service stressor event of the death of the Veteran's father has been found to not qualify as a stressor for the purposes of a diagnosis of PTSD.  Rather, as explained by the 2015 VA examiner, such event was the culmination of the Veteran's natural grieving response coupled with his service-connected adjustment disorder.  Therefore, the required element of a link, established by medical evidence, between current symptoms and in-service stressors have not been met.

Although the Veteran's outpatient treatment records show that he has been diagnosed with PTSD as well, there is not a clear indication of the stressors upon which such diagnoses have been made.  However, it is clear that they have not been attributed to his alleged in-service stressor.  Rather, the context of these treatment records has discussed the Veteran's PTSD with reference to his early childhood sexual abuse, relationship conflicts, and 1999 post-service assault.  There has not otherwise been probative evidence presented confirming a link between his currently diagnosed PTSD and the alleged in-service stressor event.

The only other evidence indicating that the Veteran's PTSD is the result of his alleged in-service stressor event is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-310 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or psychiatric medicine more particularly, and that he is merely speculating as to whether his current PTSD resulted from his alleged stressor event during military service.  In this regard, he is not competent to provide such opinions, as they require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that his PTSD is the result of his alleged stressor event in military service are lacking in probative value. 

Therefore, the most probative evidence of record reflects that the Veteran lacks the required element of a link, established by medical evidence, between current symptoms and in-service stressors.  As the Veteran has failed to establish that required element, service connection must be denied.  See C.F.R. § 3.304 (f); Shedden, 381 F.3d at 1163.

For the reasons provided above, the preponderance of evidence is against the Veteran's claim for PTSD.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert, 1 Vet. App. at 49; 38 C.F.R. § 3.102.



Thyroid

The Veteran contends that he currently suffers from a thyroid cyst that is the result of military service.  In this regard, the Veteran contends that this condition began during military service and has continued to present.

A review of the Veteran's service treatment records were absent for any discussion of thyroid trouble or cysts.

A review of the Veteran's outpatient treatment records reveals that he has been treated by watchful waiting for a congenital thyroglossal duct cyst.

The Veteran was provided with a VA examination in March 2015.  At the examination, upon a review of the claims file, subjective interview, and objective testing, the VA examiner diagnosed the Veteran with a thyroglossal duct cyst.  It was noted that thyroglossal duct cysts are epithelial lined cysts.  They result from
failure of normal developmental obliteration of the thyroglossal duct
during weeks 8 to 10 of gestational development.  Thyroglossal duct cysts
account for 70 percent of all congenital neck anomalies and are the second most common benign neck mass.  This type of cyst is not cancer.  Thyroglossal duct cyst does not represent a neoplasm.  The Veteran's cyst was determined to be asymptomatic, thereby indicating no aggravation.

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a thyroid, so the appeal must be denied. 

It is noted that the Veteran has a thyroglossal duct cyst as shown by the medical evidence of record, to include the March 2015 VA examination.  Although there is no indication of any injury, or disease during the Veteran's military service, the medical evidence of record does reveal that the Veteran's cyst was congenital and would have been present both before and during military service.  

The Board notes that, under the presumption of soundness, a Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Here, the Veteran's thyroglossal duct cyst was not noted on his 1989 entrance examination.  Thus, he is presumed sound unless the presumption of soundness is rebutted.  For the reasons discussed below, the Board finds that the presumption of soundness has been rebutted as his thyroglossal duct cyst clearly and unmistakably pre-existed his period of active service, as discussed in the opinion of the March 2015 VA examiner.

VA law and regulation has placed the burden on VA to show not only that a condition clearly and unmistakably pre-existed service, but also that the pre-existing disease or injury was clearly and unmistakably not aggravated by service to deny service connection when the presumption of soundness attaches.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

VA may show a lack of aggravation if clear and unmistakable evidence establishes that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition. Wagner, 370 F.3d at 1096.  If this burden is met, then the claimant is not entitled to service connection benefits.  Id.  On the other hand, if VA fails to show a lack of aggravation by clear and unmistakable evidence, then the presumption has not been rebutted.  Id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness").  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322 ).  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131   (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Here, it is undebatable that the Veteran's thyroglossal duct cyst, as it has been determined by the probative medical evidence of record to be a congenital condition, beginning in the period of gestation prior to birth.  Despite the absence of mention in the Veteran's entrance examination, logic presumes that the Veteran certainly had such condition at the time of military service if he was born with it and currently has it today.  Accordingly, the Board finds that the Veteran's thyroglossal duct cyst clearly and unmistakably pre-existed military service.

It is also undebatable that the Veteran's pre-existing thyroglossal duct cyst was not aggravated beyond its natural progression by his military service.  This is because the probative medical evidence of record has shown that the Veteran's thyroglossal duct cyst was and has been asymptomatic in medical examinations since military service, as there have been no findings of any attributable symptoms noted in the medical evidence of record, thereby showing no indication of any worsening condition.

Accordingly, for the reasons and bases discussed above, service connection for a thyroid cyst is denied. 

Sleep Apnea

The Veteran contends that he currently suffers from sleep apnea that is the result of military service.  In this regard, the Veteran contends that he began experiencing sleep apnea during military service that has continued to present.

A review of the Veteran's service treatment records does not reveal any discussion of complaints or treatment for any sleep disorders.

A review of the Veteran's post-service outpatient treatment records reveals that the Veteran has noted a history of a diagnosis of sleep apnea.  However, there does not appear to be any official diagnoses in the Veteran's records.  Rather, it appears that any mention of a history of sleep apnea in the Veteran's treatment records is merely a recording of the Veteran's own subjective history.  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  No further indication of the Veteran having a confirmed diagnosis of sleep apnea via a sleep study are of record.

The Veteran was provided with a VA examination in March 2015.  The VA examiner noted that the Veteran had been scheduled for two polysomnography sleep studies in the previous year and February 2015 at the VA Medical Center, but failed to appear for both.  As such, the VA examiner was unable to confirm any current diagnosis of sleep apnea.  The VA examiner further provided that the Veteran's treatment records were absent for any discussion of sleep apnea or related phenomena, such as reports of snoring.

The threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability, in this matter a diagnosis of sleep apnea, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, the totality of the competent evidence does not reflect that the Veteran has or has had a diagnosis of sleep apnea during the relevant period on appeal.  The Board notes that the Veteran's medical records do not reflect any diagnosed disabilities for complaints of snoring or sleep apnea. 

Additionally, in  regard to the Veteran's failure to attend scheduled sleep studies, the Board notes that the duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a sleep study to confirm the Veteran's diagnosis of sleep apnea has been met, as there is nothing further that VA can do to force the Veteran to participate in such testing if he is unwilling. 38 C.F.R. § 3.159 (c)(4).

Last, the Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  Barr, 21 Vet. App. at 308-310.  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or sleep medicine more particularly, and that he is merely speculating as to whether he has a current diagnosis of sleep apnea.  In this regard, he is not competent to diagnose such disabilities, as they require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current diagnosis of sleep apnea is lacking in probative value. 

Therefore, the most probative evidence of record reflects that the Veteran lacks a diagnosis of sleep apnea during the appeals period.  Absent the required diagnosis of such a disability at any time during the appeals period, there is no current disability to attribute to the Veteran's military service.  Brammer, 3 Vet. App. at 223.

For the reasons provided above, the preponderance of evidence is against the Veteran's claim for sleep apnea.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert, 1 Vet. App. at 49; 38 C.F.R. § 3.102.

Shoulders and Hip

The Veteran claim that he currently suffers from arthritis of the bilateral shoulders and left hip.  In particular, the Veteran has claimed that overuse due to required physical activities and duties during military service have led to the development of arthritis in his joints.  The Veteran has not alleged any specific injury events to any particular joint.

The Veteran's service treatment records are silent for any discussion of complaints or diagnoses of any injuries affecting the joints, other than the right ankle for which he is presently service-connected, or the presence of any arthritis.  Furthermore, there is no documentation of the development of arthritis in any of the Veteran's joints within one year of leaving military service.

The Veteran's outpatient treatment records reveals that the Veteran has been variously diagnosed with degenerative arthritis of the bilateral shoulders and left hip since 2005.

The Veteran was provided with a VA examination in May 2010.  Upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with bilateral shoulder arthritis and left hip arthritis.  The VA examiner opined that these conditions were less likely than not related to the Veteran's complaints of physical overuse in military service.  In support, the VA examiner noted that the Veteran did not complain of any of these conditions in military service or for many years thereafter.  Additionally, the VA examiner noted that the Veteran's arthritis was most likely the result of wear and tear of the Veteran's joints after leaving military service or the result of injury from his 1999 post-service assault.

The Veteran was provided with an additional VA examination in March 2015.  Upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with bilateral shoulder arthritis and left hip arthritis.  The VA examiner opined that these conditions were less likely than not related to the Veteran's complaints of physical overuse in military service or to any other service-connected disability.  In support, the VA examiner provided that the Veteran's osteoarthritis of the shoulders and hip is hereditary.  The Veteran's mother and multiple other family members developed arthritis and osteoporosis at an early age.  The Veteran denies any history of trauma to the shoulders or hip.  The development of osteoarthritis requires trauma to the joints.  Inherited osteoarthritis is the clinically correct diagnosis in the absence of any documented or alleged trauma to these joints.

The Board finds service connection for bilateral shoulder arthritis and left hip arthritis is not warranted.  The Veteran is shown to have a current diagnosis of bilateral shoulder arthritis and left hip arthritis as per his outpatient treatment records and VA examinations, with a confirmed diagnosis via x-ray.  The Veteran has also provided competent and credible lay testimony that he used these joints during military service.  

Here, the only nexus opinions of record that specifically discuss the etiology of the arthritis of the bilateral shoulders and left hip, via the May 2010 and March 2015 VA examinations, rendered findings of a negative relationship between the Veteran's military service and his currently diagnosed arthritis, noting that both the Veteran denied and the record confirmed no prior injuries to the Veteran's shoulders and hip during military service, which would be required for the later development of traumatic arthritis, and finding that such conditions were most likely due to the Veteran's genetic predisposition to early-onset osteoarthritis as shown by his family history, or at the very least, his 1999 post-service assault.

The only other evidence indicating that the Veteran's bilateral shoulder and left hip arthritis is the result of his military service is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  Barr, 21 Vet. App. at 308-310.  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or orthopedics more particularly, and that he is merely speculating as to whether his current arthritis resulted from overuse during military service.  In this regard, he is not competent to provide such opinions, as they require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that his bilateral shoulders and left hip arthritis is the result of overuse in military service are lacking in probative value. 

For the reasons provided above, the preponderance of evidence is against the Veteran's claim for bilateral shoulder arthritis and left hip arthritis.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert, 1 Vet. App. at 49; 38 C.F.R. § 3.102.

Ankle

The Veteran contends that his service-connected right ankle is worse than reflected by his evaluations of 10 percent prior to March 24, 2015 and 20 percent thereafter.  In this regard, the Veteran has complained of severe pain and difficulty ambulating and standing.

A review of the Veteran's service treatment records reveals that the Veteran  was seen in September 1990 after he reported being struck on the medial side of the right ankle with a metal bar.  He reported experiencing pain in the right ankle since the incident.  Physical examination showed there to be tenderness about the malleolus.  There was shown to be no evidence of edema or erythema.  X rays of the ankle were shown to be within normal limits.  The Veteran was then seen when a metal bed frame collapsed and fell onto his right ankle in July 1994.  An x ray was also noted dated July 1994 which showed a normal ankle.  The Veteran was shown to have reported experiencing pain while walking as well as slight numbness and
tingling to the wound.  Physical examination at the time showed there to be tenderness.  The ligaments in the ankle were shown to be intact and the strength was shown to be 5/5.  The assessment was shown to be right medial laceration to the malleolus which required sutures.  The Veteran was also diagnosed with a right ankle sprain on March 1995.  He was seen with complaints of right ankle pain after a twisting injury.  He further reported approximately 1 year prior a bed had fallen on the right ankle and that he had experienced reoccurring pain since that
incident.  The Veteran's separation examination dated August 1995 was completely negative for residuals of right ankle injury.

A review of the Veteran's outpatient treatment records reveals that the Veteran has had treatment for complaints of pain and loss of motion in his right ankle.  The Veteran was initially seen with complaints of right ankle and knee pain in June 2006.  The Veteran was provided with an x ray in February 2009, which revealed a normal right ankle.  An MRI of the right ankle dated February 2010 showed there to be a tiny amount of fluid in the joint which was determined to possibly be physiologic, otherwise the findings were shown to be unremarkable.  

The Veteran was provided with a VA examination in April 2009.  The examination noted the Veteran reported that the Veteran fractured his right ankle while stationed in Sicily, Italy, but that he was not quite sure as to the exact time.  The Veteran thought it might have been in 1991.  The Veteran insisted that he suffered a fractured ankle while in the service and he claimed that he had symptoms of crunching, grinding, and constant cracking and snapping.  His pain is said to be present all day.  Physical examination revealed no outside indication of pathology.  Plantar flexion was 0 to 40 degrees and dorsal extension was 0 to 15 degrees.  Medial deviation was 0 to 35 degrees and eversion was 0 to 15 degrees.  The right ankle had normal contour with no swelling.  X rays taken were normal.  The VA examiner stated that there were no significant residuals of a broken right ankle.

The Veteran was provided with an additional VA examination in May 2010.  The Veteran had subjective complaints of right ankle pain, stiffness weakness, swelling, and tenderness.  The Veteran reported being able to stand for 1 to 3 hours and being able to walk l to 3 miles.  Physical examination showed that the Veteran had a normal gait.  There was shown to be objective evidence of right ankle tenderness.  There was shown to be no objective evidence of ankle instability or a tendon abnormality. The range of motion of the right ankle was shown to be plantar flexion 0 to 45 degrees and dorsiflexion 0 to 15 degrees. There was shown to be objective evidence of pain with motion of the ankle.  Repetitive motion of the ankle was shown to result in increased pain, but not to result in any additional limitation of motion.  The diagnosis was shown to be residuals of a right ankle injury.

The Veteran was provided with an additional VA examination on April 2011.  On examination, the Veteran assessed with residual right ankle injury with recurrent sprains.  Physical examination revealed ranges of motion with dorsiflexion 0 to 20 degrees and plantar flexion 0 to 45 degrees. There was no ankle instability, tendon abnormality, or angulation.  There was no objective evidence of pain on active
Motion. There was objective evidence of pain on repetitive motion, but no additional limitation after 3 repetitions.  The Veteran indicated that there were flare- ups from climbing stairs, being a vehicle operator, and walking distances over 100 yards.  Symptoms are alleviated by pain medication, rest, and elevation.  The Veteran indicated on flare-up he was unable to walk on his left extremity.

The Veteran was provided with an additional VA examination on March 2015.  The examination showed the Veteran's ongoing complaints of pain on use of the right ankle, without incidence of flare up.  Range of motion testing showed dorsiflexion of 0 to 0 degrees and plantar flexion of 0 to 30 degrees.  No ankylosis was noted.

At the outset, it is noted that the Veteran's right ankle is currently evaluated as 20 percent disabling from March 24, 2015 under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271, pertaining to a limitation of ankle motion.  A rating of 20 percent is warranted for limitation of motion that is marked.  Id.  This is the highest evaluation available under this Diagnostic Code.  However, higher evaluations are available under Diagnostic Code 5270, pertaining to ankyloses.  Therefore, consideration is afforded under such higher Diagnostic Code accordingly.

Additionally, although it is noted that a new precedential opinion that potentially implicated this case was issued by the Court in 2016, the Board finds that the concerns addressed in that decision are not applicable to the instant facts.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. §  4.59  creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  However, in the instant case, it is noted that the Veteran has been rated at the maximum evaluation for range of motion of the ankle for the period from March 24, 2015.  The only factor that would warrant an increased evaluation would be the presence of ankylosis.  Therefore, any further examination to be conducted in accordance with the Court's finding in Correia is rendered moot under the particulars of this case.  Furthermore, as to the period prior to March 24, 2015, the Board finds that providing a current VA examination would still not retrospectively change the outcome of the previous VA examinations of record and, therefore, providing such would also render the Court's finding in Correia moot under the particulars of this case.

Prior to March 24, 2015

During the period prior to March 24, 2015 in question, the Veteran has not shown any evidence of marked limitation of motion or ankylosis, which would be required for any higher evaluations.  Rather, the medical evidence of record prior to March 24, 2015 has continued to show pain and moderate limitation of motion.  This evidence showed that the Veteran's ranges of motion for his plantar flexion was primarily 0 to 45 at best  and 0 to 40 at worst and dorsiflexion was 0 to 20 at best and 0 to 15 at worst.  These ranges were not significantly distant from normal ranges of motion for the ankle.  However, at the time of the March 2015 VA examination, the Veteran's ranges of motion had significantly degraded to a plantar flexion of 0 to 30 degrees and even more substantially degraded to a dorsiflexion of 0 to 0 degrees, thereby indicating a marked limitation of motion from that time, as there was virtually no range in the Veteran's dorsiflexion.  Prior to the March 2015 VA examination, the Veteran's ranges of motion did not even closely approximate this level of degradation, thereby clearly delineating the period for which the Veteran's right ankle limitation of motion was moderate and then marked. 

As such, the Veteran's current findings of, at most, pain and moderate limitation of motion, satisfy the rating criteria for such limitation of motion of the ankle under the rating criteria; and the 10 percent rating based on these findings was correctly assigned.

From March 24, 2015

During the period from March 24, 2015, the Veteran has not shown any evidence of ankylosis, which would be required for any higher evaluations.  As such, the Veteran's current findings of, at most, pain and marked limitation of motion, satisfy the highest rating criteria for limitation of motion of the ankle under the rating criteria; and the 20 percent rating based on these findings was correctly assigned.  

Staged Ratings

The Board has considered whether staged ratings are warranted, but finds that they are not, as the evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where evaluations higher than those assigned are warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a thyroid cyst is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a bilateral shoulder disorder, to include arthritis is denied.

Entitlement to service connection for a left hip disorder, to include arthritis and degenerative bone disease is denied.

Entitlement to an initial schedular disability rating in excess of 10 percent prior to March 24, 2015 and in excess of 20 percent thereafter for residuals right ankle injury, recurrent sprains is denied.


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

Here, the Board previously remanded the Veteran's claim for arthritis, other than of the bilateral shoulders and left hip, in order that a VA examination may be provided.  The Veteran was provided a VA joints examination in March 2015 during the period in which the claim was remanded.  However, the examination appeared to be limited to a discussion of the Veteran's bilateral shoulders and left hip only.  There was no discussion of arthritis of any other joints as requested.  In the September 2016 supplemental statement of the case (SSOC), the RO indicated that the March 2015 VA examiner had opined that the Veteran's arthritis of other joints were less likely than not related to military service or other service-connected disabilities.  However, the Board notes that this opinion in the text of the examiner's discussion is limited to the Veteran's bilateral shoulders and left hip.

As such, the Board find that the Veteran's claims file should be remanded for compliance with the original directive to obtain a VA examination for the Veteran's claimed arthritis of joints, other than the bilateral shoulders or left hip.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for an appropriate examination to determine the current diagnosis, nature, and etiology of his claimed arthritis in his joints other than his bilateral shoulders and left hip. The electronic claims file should be provided to the examiner in connection with the examination. All necessary testing should be performed. After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a. Is it at least as likely as not (50 percent probability or more) that any current joint arthritis other than in the shoulders and left hip is due to an in-service injury or an in-service disease; or has continued since service?

b. Is it at least as likely as not (50 percent probability or more) that any arthritis of any joints other than the bilateral shoulders or left hip manifested itself to a compensable degree in any first post-service year?

A complete rationale for all opinions should be provided.

2. After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted. If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case. After an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals














Department of Veterans Affairs


